Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about May 31, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three adjudication. Rehable information including grand jury testimony, defendant’s criminal history and admissions made by defendant, along with the reasonable inferences to be drawn therefrom, supported each of the risk factors at issue (see Correction Law § 168-n [3]; People v Dort, 18 AD3d 23, 25 [2005], lv denied 4 NY3d 885 [2005]; People v Roland, 292 AD2d 271 [2002], lv denied 98 NY2d 614 [2002]), and we have considered and rejected defendant’s arguments as to each factor. We also reject defendant’s challenges to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders (see People v Bligen, 33 AD3d 489 [2006]; People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]). Concur—Mazzarelli, J.P, Catterson, Moskowitz and Acosta, JJ.